NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 07a0862n.06
                         Filed: December 18, 2007

                                      No. 06-5448

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff-Appellee,                   )
                                            )
v.                                          )   ON APPEAL FROM THE UNITED
                                            )   STATES DISTRICT COURT FOR THE
JEFFREY DWAYNE ROACH,                       )   EASTERN DISTRICT OF MICHIGAN
                                            )
      Defendant-Appellant.                  )




      Before: DAUGHTREY, GILMAN, and COOK, Circuit Judges.


      PER CURIAM. Following the district court’s entry of an order that revoked the

defendant’s supervised release and imposed an eight-month sentence and a new three-

year period of supervised release, Jeffrey Roach appealed on the basis of a purported

double jeopardy violation and an alleged error in sentencing under 18 U.S.C. § 3583(h).

However, at oral argument it was brought to our attention by counsel for the government

that the defendant has completed serving his sentence and that the district court has

vacated the order of supervised release in this case, upon entry of a second revocation of

supervised release. As a result, the appeal in this case has been rendered moot.


      APPEAL DISMISSED.
No. 06-5448
United States v. Roach




                         -2-